Case 5:19-cv-01716-FMO-ADS Document 8 Filed 04/24/20 Page 1 of 2 Page ID #:27



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:19-01716 FMO (ADS)                                 Date: April 24, 2020
Title: Shakar Rahimi v. Andrew M. Saul, Commissioner of the Social Security Admin.



Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL
FOR FAILURE TO PROSECUTE & OBEY COURT ORDER

      On September 9, 2019, Plaintiff, appearing pro se, filed this civil lawsuit seeking
review of a decision of the Commissioner of the Social Security.

       On September 12, 2019, a Case Management Order was issued. [Docket (“Dkt.”)
No. 7]. Pursuant to the Case Management Order, Plaintiff was to serve the summons
and complaint on the government promptly in accordance with Federal Rules of Civil
Procedure 4(i) and 20 C.F.R. § 423.1. Plaintiff was further ordered to file an appropriate
proof of service within thirty (30) days from the date of the Case Management Order.

      Accordingly, Plaintiff was to have filed a proof of service of the government
having been served with the summons and complaint no later than October 15, 2019.
To date, no proof of service has been filed and no request for an extension has been
made.

       Plaintiff is hereby ordered to show cause in writing why this case should not be
dismissed for failure to prosecute and obey Court orders by no later than May 1, 2020.
To meet this order, a proof of service may be filed, or Plaintiff may file a statement with
the Court explaining why he has failed to properly serve the summons and complaint on
the government in accordance with the Case Management Order and specify a date by



CV-90 (03/15) - MLH                Civil Minutes – General                       Page 1 of 2
Case 5:19-cv-01716-FMO-ADS Document 8 Filed 04/24/20 Page 2 of 2 Page ID #:28



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:19-01716 FMO (ADS)                                  Date: April 24, 2020
Title: Shakar Rahimi v. Andrew M. Saul, Commissioner of the Social Security Admin.

which one will be filed. If Plaintiff has decided to no longer pursue this case, he may file
a notice of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A).

      Failure to timely file the responses to this OSC with the Court, as
directed above, may result in this action being dismissed for failure to
prosecute and obey Court orders pursuant to Federal Rule of Civil
Procedure 41(b).

       IT IS SO ORDERED.




                                                                       Initials of Clerk kh




CV-90 (03/15) - MLH                Civil Minutes – General                        Page 2 of 2
